To compel vacation of an order entered, in an action for malicious prosecution, requiring relators to produce certain books and papers of a corporation, in which they are stockholders, for inspection.
*1702Denied November 12, 1897.
Kelators contended that, rules 40 to 43 having been omitted in the late revision, there are no rules now in force relating to the production of books.
The Court held, that at common law, the production of books ■and papers can be compelled where a trust relation exists.